DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2021, 1/3/2022, and 4/14/2022 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-15, 17-18, 20-21, 26-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 9, 17, and 26, the claims recite transmitting (in claims 1 and 17) and receiving (in claims 9 and 26) “within a target time window, a target synchronization signal/physical broadcast channel (SS/PBCH) block; wherein . . . a time length corresponding to the target time window is smaller than a time length corresponding to a target transmission cycle, the target transmission cycle is the transmission cycle of a synchronization signal/physical broadcast channel (SS/PBCH) block.” It is unclear if “a synchronization signal/physical broadcast channel (SS/PBCH) block” is intended to be the same or different from the earlier recited “a target synchronization signal/physical broadcast channel (SS/PBCH) block,” and thus it is unclear if the target transmission cycle potentially refers to a transmission cycle of the target synchronization signal/physical broadcast channel (SS/PBCH) block or if the target transmission cycle is intended to be required to be a target transmission cycle of some different “synchronization signal/physical broadcast channel (SS/PBCH) block.” Claims 1, 9, 17, and 26 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein “a synchronization signal/physical broadcast channel (SS/PBCH) block” is potentially the same or different from “a target synchronization signal/physical broadcast channel (SS/PBCH) block.”	Regarding claims 2, 10, 18, and 27, the claims recite transmitting (in claims 2 and 18) and receiving (in claims 10 and 27) the target synchronization signal/physical broadcast channel (SS/PBCH) block “in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration.” Such conditional language is generally interpreted as allowing for an interpretation wherein the target synchronization signal/physical broadcast channel (SS/PBCH) block is not transmitted if the condition “the power-saving configuration information indicates that the terminal supports power-saving configuration” is not true. However, claims 1, 9, 17, and 26 from which claims 2, 10, 18, and 27 depend already require transmitting (in claims 1 and 17) and receiving (in claims 9 and 26) the target synchronization signal/physical broadcast channel (SS/PBCH) block. Therefore, a broadest reasonable interpretation of the conditional language recited in claims 2, 10, 18, and 27 wherein the target synchronization signal/physical broadcast channel (SS/PBCH) block is not required to be transmitted because the recited condition is not true would impermissibly broaden the independent claims by no longer requiring transmission/reception of the target synchronization signal/physical broadcast channel (SS/PBCH) block. Claims 2, 10, 18, and 27 are thus indefinite. For the purpose of this examination, the Examiner will interpret claims 2, 10, 18, and 27 as not impermissibly broadening the independent claims.	Regarding claims 2-7, 10, 12-15, 18, 20-21, 27, and 29, the claims are rejected because they depend from rejected claims 1, 9, 17, and 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12-15, 17-18, 20-21, 26-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ljung (US 2021/0007076).	Regarding claims 1 and 17, Ljung teaches a method and a network device (Base station (BS); Ljung; Figs. 1-2; [0071]), comprising: a transceiver, a memory, a processor, and a program stored on the memory and executable on the processor (As can be seen in at least Fig. 2 and its corresponding description, the BS may be comprised of a transceiver, a memory, a processor, and a program stored on the memory and executable on the processor; Ljung; Figs. 1-2; [0071]), wherein the processor performs the following step when executing the program: 	transmitting, within a target time window, a target synchronization signal/physical broadcast channel (SS/PBCH) block (As can be seen for instance in at least Fig. 14 and its corresponding description, the BS may transmit SS burst(s) in step 5002, which are described in at least paragraphs [0052] and [0100] as comprising transmission of an SS block that may include primary SSs (PSSs) and secondary SSs (SSSs) as well as a broadcast channel (PBCH). Such transmissions are also described as being performed within a certain time window. Alternatively, the duration of the SS burst transmissions may also be broadly reasonably interpreted as the claimed target time window. The SS burst(s) transmission at step 5004 may alternatively be broadly reasonably interpreted as the claimed target synchronization signal/physical broadcast channel (SS/PBCH) block. The BS may thus be broadly reasonably interpreted as transmitting, within a target time window, a target synchronization signal/physical broadcast channel (SS/PBCH) block; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); 	wherein the target synchronization signal/physical broadcast channel (SS/PBCH) block refers to at least one synchronization signal/physical broadcast channel block required by a terminal for network synchronization and/or time-frequency tracking (An SS block that includes primary SSs (PSSs) and secondary SSs (SSSs) as well as a broadcast channel (PBCH) required before reception of paging signal(s) is described as being required by the user equipment (UE) for receiving such paging messages. The target synchronization signal/physical broadcast channel (SS/PBCH) block may thus be broadly reasonably interpreted as referring to at least one synchronization signal/physical broadcast channel block required by a terminal for network synchronization and/or time-frequency tracking; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), a time length corresponding to the target time window is smaller than a time length corresponding to a target transmission cycle (The method of Fig. 14 is described for instance as beginning with the ON duration of a timing schedule of a DRX cycle of a UE, which may be broadly reasonably interpreted as a length of time corresponding to a target transmission cycle. The duration of the SS burst(s) transmitted in steps 5002 and/or 5004 may also be broadly reasonably interpreted as a target time window that is smaller than a timing schedule of the DRX cycle. Alternatively, the length of the entire method of Fig. 14 may also be broadly reasonably interpreted a time length corresponding to a target transmission cycle and the length of steps 5002 and/or 5004 may be broadly reasonably interpreted as the target time window that is smaller than the time of the time length of the entire method (i.e., a time length corresponding to a target transmission cycle). A time length corresponding to the target time window may thus be broadly reasonably interpreted as being smaller than a time length corresponding to a target transmission cycle; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), the target transmission cycle is the transmission cycle of a synchronization signal/physical broadcast channel (SS/PBCH) block (The timing schedule of a DRX cycle of a UE may be broadly reasonably interpreted as controlling a cycle of transmitting the SS burst(s) in steps 5002 and/or 5004. Alternatively, the length of one iteration of the method depicted in Fig. 14 may also be broadly reasonably interpreted as a transmission cycle of the SS burst(s) transmission in steps 5002 and/or 5004. The target transmission cycle may thus be broadly reasonably interpreted as being the transmission cycle of a synchronization signal/physical broadcast channel (SS/PBCH) block; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), and the target time window is before a paging occasion or an ending moment of the target time window is the same as a moment of a paging occasion (As can be seen in at least Fig. 14 and its corresponding description, step 5004 (i.e., the target time window) may be broadly reasonably interpreted as occurring before the next paging occasion when step 5001 repeats. The target time window may thus be broadly reasonably interpreted as being before a paging occasion. An ending moment of the target time window may also be broadly reasonably interpreted as being the same as a moment of a paging occasion since step 5001 may be broadly reasonably interpreted as occurring after step 5004. Because the methods of Figs. 14-16 may be repeated, the SS burst(s) transmitted at step 5002 may also be broadly reasonably interpreted as being before a future paging occasion; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 2, Ljung teaches the limitations of claim 1. 	Ljung further teaches before the transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block, the method further comprises: 	acquiring power-saving configuration information of the terminal (Because the BS needs to be aware of the discontinuous reception (DRX) cycle of the UE (i.e., power-saving configuration of the terminal), the BS may be broadly reasonably interpreted as acquiring such DRX cycle information before the transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]); and 	in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration, transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block (The BS that transmits the SS burst(s) according to the DRX cycle of the UE (i.e., power-saving configuration of the terminal) may thus be broadly reasonably interpreted as transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]).	Regarding claim 3, Ljung teaches the limitations of claim 1. 	Ljung further teaches after the transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block, the method further comprises: 	sending a paging message on the paging occasion (As can be seen in at least step 5003, the BS may transmit paging signal(s) upon the occurrence of the paging occasion after transmission of previous SS burst(s) such as those at 5002 and 5004. The BS may thus be broadly reasonably interpreted as sending a paging message on the paging occasion after the transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]).	Regarding claim 4, Ljung teaches the limitations of claim 1. 	Ljung further teaches the transmitting, within the target time window, the target synchronization signal/physical broadcast channel (SS/PBCH) block comprises: 	starting to transmit the target synchronization signal/physical broadcast channel (SS/PBCH) block at a first moment in the target time window (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, transmission of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as beginning (i.e., starting) at a first moment in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), wherein the first moment is a moment corresponding to a first time unit in the target time window (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as corresponding to a first time unit in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), and the first moment is a starting moment of the target time window or a moment after the starting moment (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as a starting moment of the target time window or a moment after the starting moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 5, Ljung teaches the limitations of claim 4. 	Ljung further teaches a second moment at which the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed is the ending moment of the target time window or a moment before the ending moment (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, transmission of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as ending at a second moment at which the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed that is the ending moment of the target time window or a moment before the ending moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); 	a second time unit where the ending moment of the target time window is located is the same as a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being the same as a third time unit where the paging occasion is located; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); or, 	a second time unit where the ending moment of the target time window is located is before a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being before a third time unit where the paging occasion is located; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 6, Ljung teaches the limitations of claim 1. 	Ljung further teaches the time length corresponding to the target time window being smaller than the time length corresponding to the target transmission cycle comprises: 	the time length of the target time window is smaller than a time length corresponding to a minimum target transmission cycle configurable by the network device (The method of Fig. 14 is described for instance as beginning with the ON duration of a timing schedule of a DRX cycle of a UE, which may be broadly reasonably interpreted as a length of time corresponding to a target transmission cycle. The length of the DRX cycle of the UE may also be broadly reasonably interpreted as a minimum target transmission cycle configurable by the network. The duration of the SS burst(s) transmitted in steps 5002 and/or 5004 may also be broadly reasonably interpreted as a target time window that is smaller than such a timing schedule of the DRX cycle (i.e., a minimum target transmission cycle configurable by the network device). Alternatively, the length of the entire method of Fig. 14 may also be broadly reasonably interpreted a time length corresponding to a target transmission cycle that represents a minimum target transmission cycle configurable by the network device and the length of steps 5002 and/or 5004 may be broadly reasonably interpreted as the target time window that is smaller than the time of the time length of the entire method. The time length of the target time window may thus be broadly reasonably interpreted as being smaller than a time length corresponding to a minimum target transmission cycle configurable by the network device; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); or, 	the quantity of time units corresponding to the target time window is smaller than the total quantity of time units corresponding to the target transmission cycle (Using an interpretation wherein the length of the DRX cycle of the UE is broadly reasonably interpreted as a the target transmission cycle and the duration of the SS burst(s) is broadly reasonably interpreted as the smaller target time window, the quantity of time units corresponding to the target time window may be broadly reasonably interpreted as being smaller than the total quantity of time units corresponding to the target transmission cycle. Using an interpretation wherein the length of the methods depicted in Figs. 14-16 is broadly reasonably interpreted as a the target transmission cycle and the duration of the SS burst(s) is broadly reasonably interpreted as the smaller target time window, the quantity of time units corresponding to the target time window may also be broadly reasonably interpreted as being smaller than the total quantity of time units corresponding to the target transmission cycle; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 7, Ljung teaches the limitations of claim 1. 	Ljung further teaches the target synchronization signal/physical broadcast channel (SS/PBCH) block occupies N continuous or discontinuous time units within the target time window and N is a positive real number (The SS burst(s) transmitted at steps 5002 and/or 5004 may be broadly reasonably interpreted as occupying N continuous or discontinuous time units within the target time window and N is a positive real number; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); 	wherein N is configured by the network device according to a synchronization state of the terminal (The SS burst(s) transmissions at steps 5002 and/or 5004 may be broadly reasonably interpreted as being performed by the base station for the purpose of synchronization. Such SS burst(s) (as well as their duration) may thus be broadly reasonably interpreted as being configured by the network device according to a synchronization state of the terminal (i.e., the terminal is not synchronized); Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), a cell position where the terminal is located and/or an interference strength of a position where the terminal is located; or, N is pre-agreed by a protocol; or, N is determined by the terminal and notified to the network device (The SS burst may be defined with a certain time window, e.g., a 5 ms time window. The maximum transmission bandwidths of each SS block may be [5 10 40 80] MHz with [15 30 120 240] KHz subcarrier spacing respectively. And SS burst set periodicity is configurable from the set of {5, 10, 20, 40, 80, 160} ms. Such configuration may be broadly reasonably interpreted as configuration of the duration of N that is pre-agreed by protocol; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 9, Ljung teaches an information transmission method, applied to a terminal, comprising: 	receiving, within a target time window, a target synchronization signal/physical broadcast channel (SS/PBCH) block (As can be seen for instance in at least Figs. 14-16 and their corresponding descriptions, the BS may transmit SS burst(s) in steps 5002 and 5004 to a UE, which are described in at least paragraphs [0052] and [0100] as comprising transmission of an SS block that may include primary SSs (PSSs) and secondary SSs (SSSs) as well as a broadcast channel (PBCH). Such transmissions are also described as being performed within a certain time window. Alternatively, the duration of the SS burst transmissions may also be broadly reasonably interpreted as the claimed target time window. The SS burst(s) transmission at step 5004 may alternatively be broadly reasonably interpreted as the claimed target synchronization signal/physical broadcast channel (SS/PBCH) block. The terminal may thus be broadly reasonably interpreted as receiving, within a target time window, a target synchronization signal/physical broadcast channel (SS/PBCH) block. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); 	wherein the target synchronization signal/physical broadcast channel (SS/PBCH) block refers to at least one synchronization signal/physical broadcast channel block required by the terminal for network synchronization and/or time-frequency tracking (An SS block that includes primary SSs (PSSs) and secondary SSs (SSSs) as well as a broadcast channel (PBCH) required before reception of paging signal(s) is described as being required by the user equipment (UE) for receiving such paging messages. The target synchronization signal/physical broadcast channel (SS/PBCH) block may thus be broadly reasonably interpreted as referring to at least one synchronization signal/physical broadcast channel block required by a terminal for network synchronization and/or time-frequency tracking; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), a time length corresponding to the target time window is smaller than a time length corresponding to a target transmission cycle (The method of Fig. 14 is described for instance as beginning with the ON duration of a timing schedule of a DRX cycle of a UE, which may be broadly reasonably interpreted as a length of time corresponding to a target transmission cycle. The duration of the SS burst(s) transmitted in steps 5002 and/or 5004 may also be broadly reasonably interpreted as a target time window that is smaller than a timing schedule of the DRX cycle. Alternatively, the length of the entire method of Fig. 14 may also be broadly reasonably interpreted a time length corresponding to a target transmission cycle and the length of steps 5002 and/or 5004 may be broadly reasonably interpreted as the target time window that is smaller than the time of the time length of the entire method (i.e., a time length corresponding to a target transmission cycle). A time length corresponding to the target time window may thus be broadly reasonably interpreted as being smaller than a time length corresponding to a target transmission cycle. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), the target transmission cycle is a transmission cycle of a synchronization signal/physical broadcast channel (SS/PBCH) block (The timing schedule of a DRX cycle of a UE may be broadly reasonably interpreted as controlling a cycle of transmitting the SS burst(s) in steps 5002 and/or 5004. Alternatively, the length of one iteration of the method depicted in Fig. 14 may also be broadly reasonably interpreted as a transmission cycle of the SS burst(s) transmission in steps 5002 and/or 5004. The target transmission cycle may thus be broadly reasonably interpreted as being the transmission cycle of a synchronization signal/physical broadcast channel (SS/PBCH) block. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), and the target time window is before a paging occasion or an ending moment of the target time window is the same as a moment of a paging occasion (As can be seen in at least Fig. 14 and its corresponding description, step 5004 (i.e., the target time window) may be broadly reasonably interpreted as occurring before the next paging occasion when step 5001 repeats. The target time window may thus be broadly reasonably interpreted as being before a paging occasion. An ending moment of the target time window may also be broadly reasonably interpreted as being the same as a moment of a paging occasion since step 5001 may be broadly reasonably interpreted as occurring after step 5004. Because the methods of Figs. 14-16 may be repeated, the SS burst(s) transmitted at step 5002 may also be broadly reasonably interpreted as being before a future paging occasion. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).	Regarding claim 10, Ljung teaches the limitations of claim 9. 	Ljung further teaches before the receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block, the method further comprises: 	acquiring power-saving configuration information of the terminal (A UE operating according to a DRX cycle (i.e., power-saving configuration information of the terminal) may be broadly reasonably interpreted as acquiring such power-saving configuration information of the terminal; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); and 	receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration (The UE that receives SS burst(s) according to the DRX cycle of the UE (i.e., power-saving configuration of the terminal) may be broadly reasonably interpreted as receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); or, 	after the receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block, the method further comprises: 	receiving a paging message on the paging occasion (As can be seen in at least steps 5003, 5053, 5014, and 5015-5016 the UE may receive paging signal(s) upon the occurrence of the paging occasion after transmission of previous SS burst(s) such as those at 5002 and 5004. The UE may thus be broadly reasonably interpreted as receiving a paging message on the paging occasion after the receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0151], [0158], [0159]-[0160], [0164]).	Regarding claim 12, Ljung teaches the limitations of claim 12. 	Ljung further teaches the receiving, within the target time window, the target synchronization signal/physical broadcast channel (SS/PBCH) block comprises: 	starting to receive the target synchronization signal/physical broadcast channel (SS/PBCH) block at a first moment in the target time window (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, reception of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as beginning (i.e., starting) at a first moment in the target time window. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), wherein the first moment is a moment corresponding to a first time unit in the target time window (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as corresponding to a first time unit in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), and the first moment is a starting moment of the target time window or a moment after the starting moment (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as a starting moment of the target time window or a moment after the starting moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).	Regarding claim 13, Ljung teaches the limitations of claim 9. 	Ljung further teaches a second moment at which the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed is the ending moment of the target time window or a moment before the ending moment (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, transmission of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as ending at a second moment at which the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed that is the ending moment of the target time window or a moment before the ending moment. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); 	a second time unit where the ending moment of the target time window is located is the same as a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being the same as a third time unit where the paging occasion is located. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); or, 	a second time unit where the ending moment of the target time window is located is before a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being before a third time unit where the paging occasion is located. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).	Regarding claim 14, Ljung teaches the limitations of claim 9. 	Ljung further teaches the time length corresponding to the target time window being smaller than the time length corresponding to the target transmission cycle comprises: 	the time length of the target time window is smaller than a time length corresponding to a minimum target transmission cycle configurable by a network device (The method of Fig. 14 is described for instance as beginning with the ON duration of a timing schedule of a DRX cycle of a UE, which may be broadly reasonably interpreted as a length of time corresponding to a target transmission cycle. The length of the DRX cycle of the UE may also be broadly reasonably interpreted as a minimum target transmission cycle configurable by the network. The duration of the SS burst(s) transmitted in steps 5002 and/or 5004 may also be broadly reasonably interpreted as a target time window that is smaller than such a timing schedule of the DRX cycle (i.e., a minimum target transmission cycle configurable by the network device). Alternatively, the length of the entire method of Fig. 14 may also be broadly reasonably interpreted a time length corresponding to a target transmission cycle that represents a minimum target transmission cycle configurable by the network device and the length of steps 5002 and/or 5004 may be broadly reasonably interpreted as the target time window that is smaller than the time of the time length of the entire method. The time length of the target time window may thus be broadly reasonably interpreted as being smaller than a time length corresponding to a minimum target transmission cycle configurable by the network device. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); or, 	the quantity of time units corresponding to the target time window is smaller than the total quantity of time units corresponding to the target transmission cycle Using an interpretation wherein the length of the DRX cycle of the UE is broadly reasonably interpreted as a the target transmission cycle and the duration of the SS burst(s) is broadly reasonably interpreted as the smaller target time window, the quantity of time units corresponding to the target time window may be broadly reasonably interpreted as being smaller than the total quantity of time units corresponding to the target transmission cycle. Using an interpretation wherein the length of the methods depicted in Figs. 14-16 is broadly reasonably interpreted as a the target transmission cycle and the duration of the SS burst(s) is broadly reasonably interpreted as the smaller target time window, the quantity of time units corresponding to the target time window may also be broadly reasonably interpreted as being smaller than the total quantity of time units corresponding to the target transmission cycle. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).	Regarding claim 15, Ljung teaches the limitations of claim 9. 	Ljung further teaches the target synchronization signal/physical broadcast channel (SS/PBCH) block occupies N continuous or discontinuous time units within the target time window and N is a positive real number (The SS burst(s) transmitted at steps 5002 and/or 5004 may be broadly reasonably interpreted as occupying N continuous or discontinuous time units within the target time window and N is a positive real number. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); 	wherein N is configured by a network device according to a synchronization state of the terminal (The SS burst(s) transmissions at steps 5002 and/or 5004 may be broadly reasonably interpreted as being performed by the base station for the purpose of synchronization. Such SS burst(s) (as well as their duration) may thus be broadly reasonably interpreted as being configured by the network device according to a synchronization state of the terminal (i.e., the terminal is not synchronized); Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), a cell position where the terminal is located and/or an interference strength of a position where the terminal is located; or, N is pre-agreed by a protocol; or N is determined by the terminal and notified to a network device (The SS burst may be defined with a certain time window, e.g., a 5 ms time window. The maximum transmission bandwidths of each SS block may be [5 10 40 80] MHz with [15 30 120 240] KHz subcarrier spacing respectively. And SS burst set periodicity is configurable from the set of {5, 10, 20, 40, 80, 160} ms. Such configuration may be broadly reasonably interpreted as configuration of the duration of N that is pre-agreed by protocol; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 18, Ljung teaches the limitations of claim 17. 	Ljung further teaches the processor further performs the following step when executing the program: 	acquiring power-saving configuration information of the terminal (Because the BS needs to be aware of the discontinuous reception (DRX) cycle of the UE (i.e., power-saving configuration of the terminal), the BS may be broadly reasonably interpreted as acquiring such DRX cycle information of the UE; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]); and 	in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration, transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block (The BS that transmits the SS burst(s) according to the DRX cycle of the terminal (i.e., power-saving configuration of the terminal) may thus be broadly reasonably interpreted as transmitting the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]); or, 	the processor further performs the following step when executing the program: 	sending a paging message on the paging occasion (As can be seen in at least step 5003, the BS may transmit paging signal(s) upon the occurrence of the paging occasion after transmission of previous SS burst(s) such as those at 5002 and 5004. The BS may thus be broadly reasonably interpreted as sending a paging message on the paging occasion; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145]).	Regarding claim 20, Ljung teaches the limitations of claim 17. 	Ljung further teaches the processor further performs the following step when executing the program: 	starting to transmit the target synchronization signal/physical broadcast channel (SS/PBCH) block at a first moment in the target time window (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, transmission of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as beginning (i.e., starting) at a first moment in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), wherein the first moment is a moment corresponding to a first time unit in the target time window (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as corresponding to a first time unit in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]), and the first moment is a starting moment of the target time window or a moment after the starting moment (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as a starting moment of the target time window or a moment after the starting moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 21, Ljung teaches the limitations of claim 20. 	Ljung further teaches a second moment when the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed is an ending moment of the target time window or a moment before the ending moment (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, transmission of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as ending at a second moment at which the transmission of the target synchronization signal/physical broadcast channel (SS/PBCH) block is completed that is the ending moment of the target time window or a moment before the ending moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); 	a second time unit where the ending moment of the target time window is located is the same as a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being the same as a third time unit where the paging occasion is located; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]); or, 	a second time unit where the ending moment of the target time window is located is before a third time unit where the paging occasion is located (As can be seen for instance in at least Figs. 14-16, the paging signals (i.e., a third time unit where the paging occasion is located) are transmitted after the SS burst(s) 5002 and/or 5004 (i.e., a second time unit where the ending moment of the target time window is located). A second time unit where the ending moment of the target time window is located may thus be broadly reasonably interpreted as being before a third time unit where the paging occasion is located; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145]).	Regarding claim 26, Ljung teaches the limitations of claim 9. 	Ljung further teaches a terminal, comprising: a transceiver, a memory, a processor, and a program stored on the memory and executable on the processor (As can be seen in at least Fig. 2 and its corresponding description, the UE may be comprised of a transceiver, a memory, a processor, and a program stored on the memory and executable on the processor; Ljung; Figs. 1-2; [0072]), wherein the processor performs the steps of the information transmission method according to claim 9 when executing the program (Please see the rejection of claim 9 above for a detailed description regarding how Ljung teaches performing the steps of the information transmission method according to claim 9 when executing the program; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).	Regarding claim 27, Ljung teaches the limitations of claim 26. 	Ljung further teaches the processor further performs the following steps when executing the program: 	acquiring power-saving configuration information of the terminal (A UE operating according to a DRX cycle (i.e., power-saving configuration information of the terminal) may be broadly reasonably interpreted as acquiring such power-saving configuration information of the terminal; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); and 	receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration (The UE that receives SS burst(s) according to the DRX cycle of the UE (i.e., power-saving configuration of the terminal) may be broadly reasonably interpreted as receiving the target synchronization signal/physical broadcast channel (SS/PBCH) block in a case that the power-saving configuration information indicates that the terminal supports power-saving configuration; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]); or, 	the processor further performs the following step when executing the program: 	receiving a paging message on the paging occasion (As can be seen in at least steps 5003, 5053, 5014, and 5015-5016 the UE may receive paging signal(s) upon the occurrence of the paging occasion after transmission of previous SS burst(s) such as those at 5002 and 5004. The UE may thus be broadly reasonably interpreted as receiving a paging message on the paging occasion; Ljung; Figs. 5-6 and 14-16; [0052], [0065]-[0066], [0100], [0142]-[0145], [0151], [0158], [0159]-[0160], [0164]).	Regarding claim 29, Ljung teaches the limitations of claim 26. 	Ljung further teaches the processor further performs the following step when executing the program: 	starting to receive the target synchronization signal/physical broadcast channel (SS/PBCH) block at a first moment in the target time window (Using an interpretation wherein the duration of the SS burst(s) at steps 5002 and/or 5004 is broadly reasonably interpreted as the target time window, reception of such SS burst(s) (i.e., the target synchronization signal/physical broadcast channel (SS/PBCH) block) may be broadly reasonably interpreted as beginning (i.e., starting) at a first moment in the target time window. The Examiner would also like to note that the steps described with regard to Fig. 14 above also have corresponding receiving steps with regard to the UE described in at least Figs. 15-16 and at least the cited paragraphs [0150], [0157], [0159], [0164]; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), wherein the first moment is a moment corresponding to a first time unit in the target time window (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as corresponding to a first time unit in the target time window; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]), and the first moment is a starting moment of the target time window or a moment after the starting moment (The first moment of a time window (i.e., the target time window) may be broadly reasonably interpreted as a starting moment of the target time window or a moment after the starting moment; Ljung; Figs. 5-6 and 14-16; [0052], [0100], [0142]-[0145], [0150], [0157], [0159], [0164]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474